DETAILED ACTION

This action is in response to the amendment filed on 5/9/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6-9, 11-13, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 requires “attaching one or more surface mounted device to a cured printed circuit of the deposed circuit pattern to form an assembled printed circuit; curing the assembled printed circuit”.  The specification does not describe attaching one or more surface mounted device to a cured printed circuit of the deposed circuit pattern to form an assembled printed circuit and curing the assembled printed circuit.  The specification discloses “In an implementation, a heat curing process is done after placement of the surface mounted devices 130 on the printed circuit 120.” (Emphasis added see paragraph [0028] and further paragraph [0047]).
Amended claim 8 requires “attaching one or more surface mounted device to the cured printed circuit to form an assembled printed circuit; curing the assembled printed circuit”.  The specification does not describe attaching one or more surface mounted device to the cured printed circuit to form an assembled printed circuit and curing the assembled printed circuit.  The specification discloses “In an implementation, a heat curing process is done after placement of the surface mounted devices 130 on the printed circuit 120.” (Emphasis added see paragraph [0028] and further paragraph [0047]).
New claim 21 requires “curing, after melting, the assembled printed circuit and stretchable substrate”.  The specification (and including paragraphs [0028] and [0047]) does not describe curing, after melting, the assembled printed circuit and stretchable substrate.  
New claim 22 requires “curing, after melting, the assembled printed circuit”.  The specification (and including paragraphs [0028] and [0047]) does not describe curing, after melting, the assembled printed circuit.  


Claims 1, 2, 4, 6-9, 11-13, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Amended claim 1 requires “curing the assembled printed circuit” wherein the claim and specification do not describe what is cured.  The breadth of the claim requires the assembled printed circuit comprise something that cures without setting forth any curable component wherein the deposed circuit pattern is previously cured, the thermoplastic polyurethane hot melt film is a thermoplastic, i.e. not curable/a thermoplastic melts whereas a thermoset cures, and the one or more surface mounted device are devices and not described as somehow curable or comprising a curable component.  Additionally, the nature of the invention directed to one or more surface mounted device attached to a cured printed circuit on a thermoplastic polyurethane hot melt film does not itself suggest a curable component and including there is no direction provided by the inventor or existence of working examples describing a curable component.  Further, the state of the prior art was such that recitation of thermoplastic polyurethane hot melt film and one or more surface mounted device does not alone suggest an undisclosed curable component of the assembled printed circuit that would have been predictable or well understood by one of ordinary skill in the art as cured during curing the assembled printed circuit.  Thus, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention, i.e. would not have taught what is cured in curing the assembled printed circuit, without undue experimentation.
Amended claim 8 requires “curing the assembled printed circuit” wherein the claim and specification do not describe what is cured.  The breadth of the claim requires the assembled printed circuit comprise something that cures without setting forth any curable component wherein the deposed circuit pattern is previously cured, the thermal film is a film and not described as somehow curable or comprising a curable component, and the one or more surface mounted device are devices and not described as somehow curable or comprising a curable component.  Additionally, the nature of the invention directed to one or more surface mounted device attached to a cured printed circuit on a thermal film does not itself suggest a curable component and including there is no direction provided by the inventor or existence of working examples describing a curable component.  Further, the state of the prior art was such that recitation of thermal film and one or more surface mounted device does not alone suggest an undisclosed curable component of the assembled printed circuit that would have been predictable or well understood by one of ordinary skill in the art as cured during curing the assembled printed circuit.  Thus, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention, i.e. would not have taught what is cured in curing the assembled printed circuit, without undue experimentation.
New claim 21 requires “curing, after melting, the assembled printed circuit and stretchable substrate” wherein the claim and specification do not describe what is cured.  The breadth of the claim requires the assembled printed circuit and stretchable substrate comprise something that cures without setting forth any curable component wherein the deposed circuit pattern is previously cured, the thermoplastic polyurethane hot melt film is a thermoplastic, i.e. not curable/a thermoplastic melts whereas a thermoset cures, the stretchable substrate is a substrate and not described as somehow curable or comprising a curable component, and the one or more surface mounted device are devices and not described as somehow curable or comprising a curable component.  Additionally, the nature of the invention directed to one or more surface mounted device attached to a cured printed circuit on a thermoplastic polyurethane hot melt film on a stretchable substrate does not itself suggest a curable component and including there is no direction provided by the inventor or existence of working examples describing a curable component.  Further, the state of the prior art was such that recitation of thermoplastic polyurethane hot melt film, one or more surface mounted device, and stretchable substrate does not alone suggest an undisclosed curable component of the assembled printed circuit and stretchable substrate that would have been predictable or well understood by one of ordinary skill in the art as cured during curing the assembled printed circuit and stretchable substrate.  Thus, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention, i.e. would not have taught what is cured in curing, after melting, the assembled printed circuit and stretchable substrate, without undue experimentation.
New claim 22 requires “curing, after melting, the assembled printed circuit” wherein the claim and specification do not describe what is cured.  The breadth of the claim requires the assembled printed circuit comprise something that cures without setting forth any curable component wherein the deposed circuit pattern is previously cured, the thermal film is a film and not described as somehow curable or comprising a curable component, the one or more surface mounted device are devices and not described as somehow curable or comprising a curable component, and the thermoplastic polyurethane hot melt film is a thermoplastic, i.e. not curable/a thermoplastic melts whereas a thermoset cures.  Additionally, the nature of the invention directed to one or more surface mounted device attached to a cured printed circuit on a thermal film with a thermoplastic polyurethane hot melt film melted directly thereon does not itself suggest a curable component and including there is no direction provided by the inventor or existence of working examples describing a curable component.  Further, the state of the prior art was such that recitation of thermal film, one or more surface mounted device, and thermoplastic polyurethane hot melt film does not alone suggest an undisclosed curable component of the assembled printed circuit that would have been predictable or well understood by one of ordinary skill in the art as cured during curing the assembled printed circuit.  Thus, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention, i.e. would not have taught what is cured in curing, after melting, the assembled printed circuit, without undue experimentation.
Claims 1, 2, 4, 6-9, 11-13, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 requires the step of “curing the assembled printed circuit” without setting forth a curable component so that is unclear what is cured in the step of “curing the assembled printed circuit”?
Claim 8 recites the limitation "the cured printed circuit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Amended claim 8 requires the step of “curing the assembled printed circuit” without setting forth a curable component so that it is unclear what is cured in the step of “curing the assembled printed circuit”?
New claim 21 requires the step of “curing, after melting, the assembled printed circuit and the stretchable substrate” without setting forth a curable component so that it is unclear what is cured in the step of “curing, after melting, the assembled printed circuit and the stretchable substrate”?
New claim 22 requires the step of “curing, after melting, the assembled printed circuit” without setting forth a curable component so that it is unclear what is cured in the step of “curing, after melting, the assembled printed circuit”.
Claims 1, 2, 4, 6-9, 11-13, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
amended claim 1 requires the step(s) of forming and “curing the assembled printed circuit” without requiring a step of providing the assembled printed circuit with a curable component that is cured in the step of “curing the assembled printed circuit”, i.e. providing a curable component is essential to curing the assembled printed circuit;
amended claim 8 requires the step(s) of forming and “curing the assembled printed circuit” without requiring a step of providing the assembled printed circuit with a curable component that is cured in the step of “curing the assembled printed circuit”, i.e. providing a curable component is essential to curing the assembled printed circuit;
new claim 21 requires the step(s) of forming and “curing, after melting, the assembled printed circuit and the stretchable substrate” without requiring a step of providing the assembled printed circuit and stretchable substrate with a curable component that is cured in the step of “curing, after melting, the assembled printed circuit and the stretchable substrate”, i.e. providing a curable component is essential to curing, after melting, the assembled printed circuit and the stretchable substrate; and
new claim 22 requires the step(s) of forming and “curing, after melting, the assembled printed circuit” without requiring a step of providing the assembled printed circuit with a curable component that is cured in the step of “curing, after melting, the assembled printed circuit”, i.e. providing a curable component is essential to curing, after melting, the assembled printed circuit.




Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered.
In view of the amendments filed 5/9/22 the previous rejections set forth in the Office action mailed 1/14/22 are withdrawn.  The claims as amended are fully addressed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746